PER CURIAM.
The trial court summarily denied appellant’s motion for postconviction relief filed pursuant to rule 3.850, Florida Rules of Criminal Procedure on the ground that appellant’s motion was not properly sworn. We reverse. The motion and memorandum were properly sworn. See Nava v. State, 659 So.2d 1314 (Fla. 4th DCA 1995); Ramirez v. State, 566 So.2d 939 (Fla. 4th DCA 1990); Randall v. State, 555 So.2d 417 (Fla. 4th DCA 1989), rev. denied, 564 So.2d 1087 (Fla. 1990). We remand this cause to the trial court for an evidentiary hearing or for attachment of those parts of the record showing that appellant is not entitled to relief. See Taylor v. State, 583 So.2d 823 (Fla. 4th DCA 1991); Gentry v. State, 464 So.2d 659 (Fla. 4th DCA 1985).
REVERSED and REMANDED.
DELL, WARNER and PARIENTE, JJ., concur.